THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

Dated: August 31, 2012

Warrant Number: CSW-512

WARRANT TO PURCHASE

COMMON STOCK OF

VISTAGEN THERAPEUTICS, INC.

A NEVADA CORPORATION




This certifies that Morrison & Foerster LLP (the “Holder”), or its permitted
assigns, for value received, is entitled to purchase, at an exercise price per
share equal to $2.00 (the “Exercise Price”), from VistaGen Therapeutics, Inc., a
Nevada corporation (the “Company”), up to a total of Four Hundred Twenty-Five
Thousand (425,000) restricted shares of the Company’s Common Stock, (“Common
Stock”).  The Exercise Price represents a premium over the fair market value of
shares of the Company’s Common Stock.

This Warrant shall be exercisable at any time from time to time after the date
hereof (such date being referred to herein as the “Initial Exercise Date”) up to
and including 5:00 p.m. (Pacific Time) on the September 15, 2017 (the
“Expiration Date”), upon surrender to the Company at its principal office (or at
such other location as the Company may advise the Holder in writing) of this
Warrant properly endorsed with (a) the Form of Subscription attached hereto duly
completed and executed, and (b) payment pursuant to Section 2 or Section 3(a) or
3(b) of the aggregate Exercise Price for the number of shares for which this
Warrant is being exercised determined in accordance with the provisions hereof.
 The Exercise Price and the number of shares purchasable hereunder are subject
to adjustment as provided in Section 5 of this Warrant.

1.

Exercise: Issuance of Certificates; Acknowledgement.  This Warrant is
exercisable at the option of the holder of record hereof, at any time from or
after the Initial Exercise Date up to the Expiration Date for all or any part of
the Warrant Shares (but not for a fraction of a share) which may be purchased
hereunder.  The Company agrees that the shares of Common Stock purchased under
this Warrant shall be and are deemed to be issued to the Holder hereof as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered, properly endorsed, the completed,
executed Form of Subscription delivered and payment made for such shares.
 Certificates for the shares of the Common Stock so purchased, together with any
other securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company’s expense within a reasonable time after the rights represented by this
Warrant have been so exercised.  Each certificate so delivered shall be in such
denominations of the Warrant Shares as may be requested by the Holder hereof and
shall be registered in the name of such Holder.  In case of a purchase of less
than all the Warrant Shares, the Company shall execute and deliver to Holder
within a reasonable time an acknowledgement in the form attached hereto
indicating the number of Warrant Shares which remain subject to this Warrant, if
any.

2.

Payment for Shares.  The aggregate purchase price for Warrant Shares being
purchased hereunder may be paid either by check or wire transfer of immediately
available funds or pursuant to Section 3(a) or 3(b).  

3.(a)

Net Exercise.  In lieu of exercising this Warrant for the consideration
described in Section 2 above, the Holder of this Warrant may elect to receive
shares equal to the value of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with notice of such election, in which event the Company shall issue to
the holder hereof a number of Warrant Shares computed using the following
formula:

X=

Y (A - B)

A




Where:

X =

The number of Warrant Shares to be issued to the holder of this Warrant.

Y =

The number of Warrant Shares purchasable under this Warrant.

A =

The fair market value of one Warrant Share.

B =

The Exercise Price (as adjusted to the date of such calculations).




For purposes of this Section 3, the fair market value of a Warrant Share shall
mean the average of the closing bid and asked prices of Warrant Shares quoted in
the over-the-counter market in which the Warrant Shares are traded or the
closing price quoted on any exchange on which the Warrant Shares are listed,
whichever is applicable, as published in the Western Edition of The Wall Street
Journal for the ten (10) trading days prior to the date of determination of fair
market value (or such shorter period of time during which such stock was traded
over-the-counter or on such exchange).  If the Warrant Shares are not traded on
the over-the-counter market or on an exchange, the fair market value shall be
the price per share that the Company could obtain from a willing buyer for
Warrant Shares sold by the Company from authorized but unissued Warrant Shares,
as such prices shall be determined in good faith by the Company’s Board of
Directors.

(b)

Payment of the aggregate Warrant Price may also be made either by paying cash in
an amount equal to all or part of the aggregate exercise price of that portion
of this Warrant that is then being exercised, and the balance by making a
Cashless Exercise (as defined herein).  Upon a “Cashless Exercise” the Holder
shall receive shares of Common Stock on a net basis such that, without the
payment of any funds, the Holder shall surrender all or a portion of this
Warrant in exchange for the number of shares of Common Stock equal to the
quotient obtained by dividing (X) that portion of the aggregate principal and
interest due on any promissory note issued by the Company to the Holder or
acquired by the Holder from a previous payee of such note.

4.

Shares to be Fully Paid; Reservation of Shares.  The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof.  The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock.

5.

Adjustment of Exercise Price and Number of Shares.  The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 5.  Upon each adjustment of the Exercise Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.

5.1

Subdivision or Combination of Stock.  In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
the Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.

5.2

Reclassification.  If any reclassification of the capital stock of the Company
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities, or other assets or property, then, as a condition
of such reclassification, lawful and adequate provisions shall be made whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the shares of the Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby.
 In any reclassification described above, appropriate provision shall be made
with respect to the rights and interests of the Holder of this Warrant to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Exercise Price and of the number of shares purchasable and
receivable upon the exercise of this Warrant) shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.

5.3

Notice of Adjustment.  Upon any adjustment of the Exercise Price or any increase
or decrease in the number of shares purchasable upon the exercise of this
Warrant, the Company shall give written notice thereof, by first class mail
postage prepaid, addressed to the registered Holder of this Warrant at the
address of such Holder as shown on the books of the Company.  The notice shall
be signed by the Company’s chief financial officer and shall state the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.

5.4

Other Notices.  If at any time:

(1)

the Company shall declare any cash dividend upon its Common Stock;




(2)

there shall be (a) an acquisition of the Company by another entity by means of
any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation but, excluding any
merger effected exclusively for the purpose of changing the domicile of the
Company) or (b) a sale of all or substantially all of the assets of the Company
by means of a transaction or series of related transactions; unless the
Company’s shareholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition or sale (by virtue
of securities issued as consideration for the Company’s acquisition or sale or
otherwise) hold at least 50% of the voting power of the surviving or acquiring
entity (any such transaction, a “Change of Control”);

(3)

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company; or

(4)

there shall be an initial public offering of the Company’s equity securities;

then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation, winding-up or initial public offering, at least twenty (20) days
prior written notice of the date when the same shall take place; provided,
however, that the Holder shall make a best efforts attempt to respond to such
notice as early as possible after the receipt thereof.  Any notice given in
accordance with the foregoing clause (a) shall also specify, in the case of any
such dividend, the date on which the holders of Common Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (b) shall
also specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Change of Control, dissolution, liquidation, winding-up, conversion or
initial public offering, as the case may be.

6.

Representations and Covenants of Holder.  This Warrant has been entered into by
the Company in reliance upon the representations and covenants of the Holder
below. The Holder hereby represents and warrants to the Company the following:

6.1

The Holder is acquiring this Warrant for investment for Holder’s own account
only, not as a nominee or agent, and not with a view to, or for resale in
connection with, any “distribution” of any part thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”).  The Holder has
no present intention of selling, granting any participation in, or otherwise
distributing this Warrant or the Warrant Shares.  The Holder hereby represents
and warrants to the Company that the entire legal and beneficial interest of
this Warrant will be held for Holder’s account only, and neither in whole or in
part for any other person.  The Holder further hereby represents and warrants to
the Company that the Holder has no present contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participation to such
person or to any third person, with respect to this Warrant or the Warrant
Shares to be issued following exercise of this Warrant.

6.2

The Holder is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire this Warrant and the Warrant Shares.

6.3

The Holder understands and hereby acknowledges that the issuance of the Warrant
and Warrant Shares is being effected by the Company without registration under
the Securities Act on the basis of the fact that the issuance of the Warrant is
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to an exemption therefrom under Section 4(2) of the
Securities Act and in reliance upon Regulation D promulgated thereunder, and
that Company’s reliance upon such exemption is predicated upon, among other
things, the representations and warranties of the Holder to the Company set
forth herein.

6.4

The Holder hereby represents and warrants to the Company that the Holder either
has a preexisting personal or business relationship with the Company or any of
its partners, officers, directors or controlling persons, or by reason of the
Holder’s business or financial experience or the business or financial
experience of the Holder’s professional advisers who are unaffiliated with and
who are not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly, has the capacity to protect the Holder’s own
interests in connection with the Holder’s investment in the Warrants and the
Warrant Shares to be issued upon exercise of the Warrant.  

6.5

The Holder hereby further represents and warrants to the Company that (i) the
Holder has such knowledge and experience in financial and business matters
(either directly or by reason of an adviser as described above in Section 6.4)
so as to be capable of evaluating the merits and risks of Holder’s prospective
investment in the Warrant and the Warrant Shares to be issued upon exercise of
the Warrant, (ii) the Holder has received all of the information Holder has
requested from the Company that Holder considers necessary or appropriate for
determining whether to accept the Warrant, (iii) the Holder has the ability to
bear the economic risks of Holder’s prospective investment in the Warrant
Shares, and (iv) the Holder is able, without materially impairing its financial
condition, to hold the Warrant and the Warrant Shares for an indefinite period
of time and to suffer complete loss on its investment in the Warrant Shares.  

6.6

The Holder understands that the Warrant and the Warrant Shares it is purchasing
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.  In this connection, the Holder represents
that it is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Act.  THE HOLDER UNDERSTANDS
AND ACKNOWLEDGES HEREIN THAT AN INVESTMENT IN THE COMPANY’S SECURITIES INVOLVES
AN EXTREMELY HIGH DEGREE OF RISK AND MAY RESULT IN A COMPLETE LOSS OF HIS, HER
OR ITS INVESTMENT.  The Holder understands that the Warrants and the Warrant
Shares have not been and will not be registered under the Securities Act and
have not been and will not be registered or qualified in any state in which they
are offered, and thus the Holder will not be able to resell or otherwise
transfer his, her or its Warrants or Warrant Shares unless they are registered
under the Securities Act and registered or qualified under applicable state
securities laws, or an exemption from such registration or qualification is
available.  The Holder has no immediate need for liquidity in connection with
this investment, does not anticipate that the Investor will be required to sell
his, her or its Securities in the foreseeable future.

7.

Market Stand-Off.  In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effec­tive registration
statement filed under the Securities Act, the Holder shall not sell, make any
short sale of, loan, hypothe­cate, pledge, grant any option for the purchase of,
or otherwise dispose or transfer for value or agree to engage in any of the
foregoing trans­actions with respect to this Warrant or Common Stock issued upon
exercise of this Warrant without the prior written consent of the Company or its
under­writers, for such period of time after the effec­tive date of such
registration statement as may be requested by the Company or such underwriters
(not to exceed one hundred eighty (180) days); provided, however, that all
executive officers, directors and 1% shareholders of the Company then holding
Common Stock enter into similar agreements.  This Section 7 shall only remain in
effect until May 11, 2013.  In the event of any stock dividend, stock split,
recapitalization, or other change affecting the Company’s outstanding Common
Stock effected without receipt of consideration, then any new, substituted, or
additional securities distributed with respect to this Warrant or securities
issued upon conversion of this Warrant shall be immediately subject to the
provisions of this Section 7.

8.

No Voting or Dividend Rights.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company.  No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.  

9.

Warrants Transferable.  Subject to compliance with applicable federal and state
securities laws, this Warrant and all rights hereunder may be transferred, in
whole or in part, without charge to the holder hereof (except for transfer
taxes), upon the prior written consent of the Company and, thereafter, upon
surrender of this Warrant properly endorsed and compliance with the provisions
of the Agreement.  Each taker and holder of this Warrant, by taking or holding
the same, consents and agrees that this Warrant, when endorsed in blank, shall
be deemed negotiable, and that the holder hereof, when this Warrant shall have
been so endorsed, may be treated by the Company, at the Company’s option, and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented by this
Warrant, or to the transfer hereof on the books of the Company and notice to the
contrary notwithstanding; but until such transfer on such books, the Company may
treat the registered owner hereof as the owner for all purposes.

10.

Independent Counsel; Terms of Transaction.  Maker acknowledges and agrees (i)
that the terms of this Note are fair and reasonable to Maker, (ii) that Holder
has advised Maker of all terms of the transaction in writing and Maker has been
urged to, and given the opportunity to, seek the advice of independent counsel
of Maker’s choice, (iii) that Maker has had a reasonable opportunity to seek
such advice from such independent counsel and (iv) that Maker consents to the
terms of this Note and the actions contemplated hereby.

11.

Lost Warrants.  Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction, or mutilation of this Warrant and, in the case
of any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant, the Company, at its expense, will
make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

12.

Modification and Waiver.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder hereof.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon the Company and
the Holder.

13.

Notices.  All notices and other communications from the Company to the Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such holder from time to time.

14.

Titles and Subtitles; Governing Law; Venue.  The titles and subtitles used in
this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  This Warrant is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the Company and the Holder.  All disputes
and controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts located in San Mateo County
in the State of California, and each of the Company and the Holder hereto agrees
to submit to the jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.

15.

Definition of Warrant Shares. For purposes of this Agreement, “Warrant Shares”
shall mean the number of shares of the Company’s Common Stock issuable upon
exercise of this Warrant.

[Signature Page Follows]










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.

THE COMPANY:

VistaGen Therapeutics, Inc.







By:  /s/ Shawn K. Singh

Shawn K. Singh

Chief Executive Officer







THE HOLDER:

Morrison & Foerster LLP







By: /s/ Mark Blumenthal

Name:

Mark Blumenthal

Title:

Chief Financial Officer

Address:

Morrison & Foerster, LLP

555 Market Street

San Francisco, CA 94015

Telephone:

(415) 268-7000

Facsimile:

(415) 268-7522

Email:

mblumensthal@mofo.com




















































[Signature Page to Morrison & Foerster LLP February 2010 Warrant]










--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION




(To be signed only upon exercise of Warrant)




To: VISTAGEN THERAPEUTICS, INC.




The undersigned, the holder of a right to purchase shares of Common Stock of
VistaGen Therapeutics, Inc. (the “Company”) pursuant to that certain Warrant to
Purchase Common Stock of VistaGen Therapeutics, Inc. Number _______ (the
“Warrant”), dated as of [August/September]  __, 2012 hereby irrevocably elects
to exercise the purchase right represented by such Warrant for, and to purchase
thereunder, __________________________ (_________) shares of Common Stock of the
Company and herewith makes payment of ________________________ Dollars
($__________) therefor in cash.




(a)

The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities,
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 6 of the Warrant. The undersigned further represents that
it is an “accredited investor” within the meaning of Securities and Exchange
Commission Rule 501 of Regulation D, as presently in effect and that the shares
of Common stock it is receiving pursuant to this exercise of the Warrant are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended, only in certain limited circumstances.




DATED:  ________________




Morrison & Foerster LLP







By:

Its:










--------------------------------------------------------------------------------







ACKNOWLEDGMENT







To:  Morrison & Foerster LLP







The undersigned hereby acknowledges that as of the date hereof, 425,000 shares
of Common Stock remain subject to the right of purchase in favor of Morrison &
Foerster, LLP pursuant to that certain Warrant to Purchase Common Stock of
VistaGen Therapeutics, Inc., number CSW- 512 dated as of August 31, 2012.




DATED:  August 31, 2012




VistaGen Therapeutics, Inc.




By: /s/ Shawn K. Singh

Name:

Shawn K. Singh

Title:

Chief Executive Officer

























--------------------------------------------------------------------------------







WARRANT RECEIPT




The undersigned hereby acknowledges receipt of original Warrant to Purchase
Common stock No. CSW-512 issued by VistaGen Therapeutics, Inc., a Nevada
corporation in the name of Morrison & Foerster LLP dated August 31, 2012.




Dated:  August 31, 2012




Morrison & Foerster LLP




By: /s/ Mark Blumenthal

Name:

Mark Blumenthal

Title:

Chief Financial Officer














